Silverman, J. (concurring).
These three habeas corpus proceedings present the question whether intervening Saturdays, Sundays and holidays are to be excluded from the calculation of the 72-hour period prescribed by CPL 180.80.
That statute provides in part:
“Upon application of a defendant against whom a felony complaint has been filed with a local criminal court, and who, either at the time of arraignment thereon or subsequent thereto, has been committed to the custody of the sheriff pending disposition of such felony complaint, and who has been confined in such custody for a period of more than seventy-two hours without either a disposition of the felony complaint or commencement of a hearing thereon, the local criminal court must release him on his own recognizance unless * * *
“3. The court is satisfied that the people have shown good cause why such order of release should not be issued. Such good cause must consist of some compelling fact or circumstance which precluded disposition of the felony complaint within the prescribed period or rendered such action against the interest of justice.” (There are also exceptions for adjournments for which defendant is responsible or to which he consents, or for the case in which the Grand Jury has filed an indictment or a direction to file a prosecutor’s information.)
In each of the present habeas corpus cases, the defendant in the criminal case (hereinafter the petitioner) was arrested on Monday, November 23, 1981, was arraigned in the local criminal court on Tuesday, November 24, 1981, and the local criminal court then adjourned the matter to the following Monday, November 30, 1981.
Thursday, November 26,1981, was Thanksgiving Day, a legal holiday. On Friday, November 27, 1981, the Legal Aid Society attorneys served these habeas corpus writs on behalf of petitioners contending that the adjournments were in violation of the 72-hour provision of CPL 180.80. The Trial Term of the Supreme Court dismissed the peti*315tions determining “that Saturdays, Sundays and legal holidays are not included in the 72 hour period prescribed in Section 180.80 of CPL.” Petitioners appeal from that determination.
Concededly, none of the three criminal defendants is now incarcerated. Two of them were paroled on November 30, 1981, and as to the other one who had been arraigned on two complaints, one case was dismissed on that day, and he was released on $1 bail in the other case.
There is thus presented the question whether the appeals are moot because the rights of the parties cannot be affected by the determination of the appeals. Normally, moot appeals are to be dismissed. There is, however, an exception to the doctrine of mootness where there are:
(1) a likelihood of repetition, either between the parties or among other members of the public;
(2) a phenomenon typically evading review; and
(3) a showing of significant or important questions not previously passed on, i.e., substantial and novel issues. CMatter ofHearst Corp. v Clyne, 50 NY2d 707, 714-715.)
We think the present case falls well within that exception. There is obviously a likelihood of repetition as the problem arises every weekend in the year and every time there is a legal holiday. It is a phenomenon typically evading review because when the intervening Saturday, Sunday or holiday is not counted, that only extends the 72 hours for one, two or three days so that the issue is no longer alive in the particular case by the time the appeal can be heard. Thus, in the present case, despite extreme expedition on the part of all parties and the court, the matter was not heard in this court until December 2,1981, two days after it ceased to be of any practical significance to any of the petitioners. The issue involved is significant and, so far as has been called to our attention, has not been previously passed upon by any appellate court. We are informed that the practice varies somewhat among the Judges of the Criminal Court of the City of New York. Accordingly, we hold that this case fails within the exception to the doctrine of mootness and the appeal should be considered by us.
*316Coming now to the merits of the appeal: On its face, the statute makes no exception for intervening Saturdays, Sundays or holidays. It merely fixes a 72-hour period.
We note that as to misdemeanor complaints the corresponding period is five days “not including Sunday”. (CPL 170.70.) There is no such express exception in CPL 180.80. Further, the phrasing of the statute in terms of hours rather than days suggests a somewhat greater urgency.
The correct method of calculating the 72 hours is at least suggested, if not indeed expressly prescribed, by sections 20 and 25-a of the General Construction Law. Section 20 of the General Construction Law, specifying how to compute periods of time stated as a number of days, requires exclusion of an intervening Saturday, Sunday or public holiday if the specified period is two days. Obviously 72 hours is not two days.
Subdivision 1 of section 25-a of the General Construction Law provides: “1. When any period of time, computed from a certain day, within which or after which or before which an act is authorized or required to be done, ends on a Saturday, Sunday or a public holiday, such act may be done on the next succeeding business day and if the period ends at a specified hour, such act may be done at or before the same hour of such next succeeding business day”.
We think that this statute should be applied to the calculation of the 72 hours so that if the 72 hours expire on Saturday, Sunday or a public holiday, the time is extended to the next succeeding business day. With this qualification we hold that the 72-hour period specified in the introductory paragraph of CPL 180.80 does not exclude intervening Saturdays, Sundays or public holidays.
It does not follow that a defendant is entitled to release pursuant to CPL 180.80 at the expiration of 72 hours from the time of his arraignment or from the time he has been placed in custody. In addition to the extension to the next business day when the 72 hours expire on a Saturday, Sunday or a public holiday, there is an open-ended extension for “good cause,” i.e., “some compelling fact or circumstance”, in CPL 180.80 (subd 3) which would preclude disposition of the felony complaint within the prescribed *317period. In any particular case, it will be for the court to say whether it falls within subdivision 3.
In the present case, the 72 hours unextended would have expired on Friday, November 27. No reason has been shown why the matter had to be adjourned beyond Friday, November 27. In the absence of a showing of “compelling fact or circumstance”, it was error for the Supreme Court to dismiss these writs of habeas corpus on the ground that it did.
Having thus expressed ourselves on the merits of the issue, it remains true that the rights of these petitioners will not be affected by the determination of these appeals. In such circumstances it has been the practice in otherwise moot cases, after the court expresses its views, for the court to dismiss the petition solely on that ground. (Cf. Matter of Gannett Co. v De Pasquale, 43 NY2d 370, 381, affd 443 US 368.) Such a disposition, however, may present unwarranted procedural obstacles to respondents seeking to bring this matter to the Court of Appeals to the end that there be an expression by that court binding throughout the State on this question.
In that connection, we note that the writs of habeas corpus in the present cases were served on the District Attorney in the morning of Friday, November 27, 1981 (although dated November 25,1981), and the matters were brought on for hearing apparently that afternoon. Thus, the District Attorney did not even have the minimum 24 hours to answer which CPLR 7008 (subd [a]) provides when the “writ is returnable forthwith”. We think the District Attorney is entitled to an opportunity to show by affidavit or otherwise that there was some compelling fact or circumstance which required the adjournment to November 30, 1981, and to that end we remand the matter to the Trial Term for the purpose of permitting the District Attorney to show such fact or circumstance by affidavit or otherwise. We recognize that the District Attorney may not consider it worth wile to do that in this case, but procedurally it leaves the District Attorney (and perhaps petitioners) with standing as an aggrieved party to seek further review.
*318The judgments of the Supreme Court, Bronx County (Hecht, J.), dated November 27,1981, dismissing the writs of habeas corpus, should be reversed, on the law, and the motions to dismiss the writs of habeas corpus should be denied, and the matters remanded to the Trial Term for further proceedings.